Case 2:18-cv-02683-ENV-RLM Document 75 Filed 01/30/19 Page 1 of 2 PageID #: 312



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

   THOR HALVORSSEN,                                    )
                Plaintiff,                             )
                                                       )
                           v.                          )   Case No. CV 18-2683-JMA-AYS
                                                       )
   GLENN SIMPSON, PETER FRITSCH,                       )   ORAL ARGUMENT
   FRANCISCO D’AGOSTINO-CASADO,                        )   REQUESTED
   LEOPOLDO BETANCOURT-LOPEZ, PEDRO                    )
   JOSE TREBBAU-LOPEZ, FRANCISCO                       )
   CONVIT-GURUCEAGA,                                   )
                                                       )
                      Defendants.                      )

              DEFENDANTS GLENN SIMPSON’S AND PETER FRITSCH’S
                      NOTICE OF MOTION TO DISMISS

        PLEASE TAKE NOTICE that, upon the Complaint and the Memorandum of Law in

 Support of Defendants Glenn Simpson’s and Peter Fritsch’s Motion to Dismiss, Defendants Glenn

 Simpson and Peter Fritsch move this Court, before the Hon. Joan M. Azrack, United States District

 Judge, Eastern District of New York, for an Order pursuant to Fed. R. Civ. P. 12(b)(6), dismissing

 the Complaint with prejudice.

  Dated: December 19, 2018                        Respectfully submitted,

                                                  /s/___Joshua A. Levy_________
                                                  Joshua A. Levy (pro hac vice)
                                                  Rachel M. Clattenburg (pro hac vice)
                                                  CUNNINGHAM LEVY MUSE LLP
                                                  1401 K Street, NW, Suite 600
                                                  Washington, DC 20005
                                                  Tel: (202) 261-6564
                                                  Fax: (202) 261-3608
                                                  jal@cunninghamlevy.com
                                                  rmc@cunninghamlevy.com

                                                  Steven M. Salky (pro hac vice)
                                                  ZUCKERMAN SPAEDER LLP
                                                  1800 M Street, NW, Suite 1000
                                                  Washington, DC 20036
                                                  Tel: (202) 778-1800
                                                  Fax: (202) 822-8106
Case 2:18-cv-02683-ENV-RLM Document 75 Filed 01/30/19 Page 2 of 2 PageID #: 313



                                        ssalky@zuckerman.com

                                        Shawn Naunton
                                        ZUCKERMAN SPAEDER LLP
                                        485 Madison Avenue, 10th Floor
                                        New York, New York 10022
                                        Tel: (212) 704-9600
                                        Fax: (917) 261-5864
                                        snaunton@zuckerman.com

                                        Attorneys for Defendants Glenn Simpson and
                                        Peter Fritsch
